DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 1 and 5-8 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 1, The prior art of record does not teach a vehicle control system that controls a vehicle. The system comprises at least: (a) a memory in which driving environment information indicating a driving environment for the vehicle is stored; (b) a processor programmed to: execute automated driving control that controls automated driving of the vehicle based on the driving environment information; (c) and execute emergency stop control that stops the vehicle, when a part of functions of the vehicle is failed during the automated driving, wherein in the emergency stop control, the processor is further programmed to: (d) acquire failure status information being information on the failed part of functions and (e) determine, based on the failure status information and the driving environment information, a target stop position at which even the vehicle with the failed part of functions is able to arrive and stop by the automated driving; and execute the automated driving control such that the vehicle travels toward the target stop position to stop at the target stop position (f) the driving environment information includes map information, a stop candidate area being a candidate for an area at which the vehicle is made to stop when a failure occurs in the vehicle is registered in the map information, the processor determines the target stop position such that the target stop position is included in the stop candidate area registered in the map information, a priority is set for each stop candidate area, a high-priority area is the stop candidate area whose priority is a first priority, a low-priority area is the stop candidate area whose priority is a second priority lower than the first priority.

As per claim 8, The prior art of record does not teach A vehicle control method that controls a vehicle, the vehicle control method comprising: (a) executing automated driving control that controls automated driving of the vehicle based on driving environment information indicating a driving environment for the vehicle, the driving environment information includes map information; (b) executing emergency stop control that stops the vehicle, when a part of functions of the vehicle is failed during the automated driving, wherein executing the emergency stop control includes: (c)  acquiring failure status information being information on the failed part of functions; (d) determining, based on the failure status information and the driving environment information, a target stop position at which even the vehicle with the failed part of functions is able to arrive and stop by the automated driving; and executing the automated driving control such that the vehicle travels toward the target stop position to stop at the target stop position and  (e) determining the target stop position such that the target stop position is included in a stop candidate area registered in the map information, the stop candidate area being a candidate for an area at which the vehicle is made to stop when a failure occurs in the vehicle is registered in the map information, setting a priority for each stop candidate area, a high-priority area is the stop candidate area whose priority is a first priority, and a low-priority area is the stop candidate area whose priority is a second priority lower than the first priority, (f)   and when both the high-priority area and the low-priority area are qualified to be the target stop position, determining the target stop position such that the target stop position is included in the high-priority area, wherein a road curvature in the high-priority area is lower than a road curvature in the low-priority area.

Claims 5-7 depend from claim 1, are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO automated interview Request (AIR) at  http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661